In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00285-CV

GEORGE TOUPONSE, Appellant                   §   On Appeal from the 324th District Court

V.                                           §   of Tarrant County (324-654417-19)

                                             §   July 1, 2021

SUSAN TOUPONSE, Appellee                     §   Memorandum Opinion by Justice Walker

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment that grants the parties a divorce.         We reverse the trial court’s

community-property division and remand the entire community estate for a new

division.

       It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Brian Walker
   Justice Brian Walker